

116 HRES 973 IH: Recognizing the Muslim holy month of Ramadan, commending a month of fasting and spiritual renewal, and extending best wishes to Muslims in the United States and across the globe for a joyous and meaningful observance of Eid al-Fitr.
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 973IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mrs. Dingell (for herself, Mr. Grijalva, Mr. Rush, Ms. Omar, Ms. Tlaib, Mr. Carson of Indiana, Ms. Jackson Lee, Mr. Pallone, Ms. Schakowsky, Ms. Judy Chu of California, and Mr. Pascrell) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the Muslim holy month of Ramadan, commending a month of fasting and spiritual renewal, and extending best wishes to Muslims in the United States and across the globe for a joyous and meaningful observance of Eid al-Fitr.Whereas Ramadan is the holy month of fasting and spiritual renewal for Muslims worldwide;Whereas this month of sacrifice and contemplation began on the evening of Thursday, April 23, 2020, based on the visual sightings of the crescent moon;Whereas Muslims in the United States and around the world observe Ramadan by fasting, emphasizing self-discipline, worship, charity, and reading the Holy Quran to improve patience, humility, and spirituality;Whereas Ramadan continued until the evening of Saturday, May 23, 2020, with the celebration of Eid al-Fitr;Whereas Eid al-Fitr begins each year with the sighting of the new moon, signifying a month-long end to fasting and reflection for all Muslim followers;Whereas it is estimated that there are approximately 1,800,000,000 Muslims worldwide;Whereas over 4,500 Muslims serve on active duty and over 2,300 Muslims serve as selected reserve personnel in the United States Armed Forces;Whereas the Muslim population has been growing in the United States and today’s American Muslim population is a tapestry of ethnic, racial, linguistic, social, and economic groups;Whereas American Muslims have contributed to every part of society to make advancements in medicine, science, engineering, economics, sports, education, and the law; andWhereas the observance of the Muslim holy month of Ramadan has concluded with Eid al-Fitr, a three-day celebration: Now, therefore, be itThat—(1)to demonstrate solidarity with and support for members of the community of Islam in the United States and throughout the world, the House of Representatives recognizes the importance of the Islamic faith; and(2)in observance of and out of respect for Ramadan tradition, the Muslim holy month of fasting and spiritual renewal, the House of Representatives offers its best wishes to all Muslims celebrating Eid al-Fitr, the conclusion of Ramadan, while also expressing its deepest respect to Muslims in the United States and worldwide on this important occasion.